Citation Nr: 1216090	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a shell fragment wound, right flank.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

(The decision below addresses the claim for a compensable rating for shell fragment wound residuals of the right flank.  The claims for service connection are addressed in the remand that follows the decision below.)


FINDING OF FACT

Residuals of a shell fragment wound of the right flank are manifested by a superficial scar of approximately 3 square centimeters that is not painful or unstable.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a shell fragment wound of the right flank have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this rating claim.  Through a December 2006 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  The identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the fragment wound rating issue.  The Veteran's service treatment records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

The Veteran was provided a VA examination in connection with his increased rating claim, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claim by addressing the current level of severity of the Veteran's service-connected residuals of a shell fragment wound of the right flank.  

Rating

The Veteran asserts that his service-connected scarring is more disabling than currently rated.  He specifically asserts that he experiences itching and believes that the scarring may be causing adherence to underlying tissue.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected residuals of a shell fragment wound of the right flank have been evaluated as noncompensable since March 1970 under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Codes 7800 to 7805 contain the criteria for evaluating scars.  Diagnostic Code 7800 applies only to scars on the head, face, or neck; thus, it is not for application in the Veteran's case.  Diagnostic Code 7801 allows for a 10 percent rating, or higher, for scars, other than on the head, face, or neck, that are deep or that cause limited motion, which are an area exceeding 6 square inches (39 sq. cm.) or greater.  A note, following the criteria, defines a deep scar as one associated with underlying soft tissue damage.  Diagnostic Code 7802 provides for a maximum 10 percent rating for scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area of 144 square inches (929 sq. cm.) or greater.  A note, following the criteria, defines a superficial scar as one not associated with underlying soft tissue damage.  Under Diagnostic Code 7803, a maximum 10 percent rating is warranted for unstable superficial scars.  A note, following the criteria, defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides for a maximum 10 percent rating for superficial scars that are painful on examination.  Under Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118 (2008). 

(During the pendency of the appeal, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The regulations allow for a claimant to request consideration under the new criteria, but no such request has been made in this case.)

The Veteran received a VA examination of his scar in May 2007.  The Veteran did not report any pain associated with the scar, but did indicate that he experienced episodic burning and itching in the area.  On physical examination, the scar was 3 centimeters long and 1 centimeter wide.  There was no tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  

The evidence from the examination report does not show that the Veteran has a scar associated with his shell fragment wound of the right flank that is deep or causes limitation of motion.  Instead, there have been express findings that the scarring does not cause underlying soft tissue damage or limitation of motion or function.  This is consistent with the fact that the service records show only that the Veteran had a superficial wound that was treated briefly, and he was returned to duty the same day.  The superficial scarring does not cover an area greater than 929 sq. cm. Furthermore, the scarring has not been found to be painful or tender on examination and the Veteran has denied experiencing pain as a result of the scarring.  While the Veteran complains of itching and burning in the area of the scar, it is not shown that these symptoms have caused a compensable level of impairment.  As a result, the Board concludes that the criteria for a compensable rating for a scar associated with service-connected residuals of a shell fragment wound of the right flank have not been met.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7800-7805) (2008).  Moreover, as noted above, there has never been any indication that the fragment wound caused any underlying tissue damage, such as muscle injury.  As already pointed out, the service records show only a superficial injury.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's scarring has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R.          § 3.321(b)(1).  As a result, the Board finds that the symptoms of the Veteran's scarring have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16.  


ORDER

Entitlement to a compensable rating for residuals of a shell fragment wound of the right flank is denied.  


REMAND

The evidence of record includes a May 1970 VA examination, in which it was noted that the Veteran had a "chronic lumbar strain" which had "nothing to do with his shrapnel fragment wounds" but had "occurred on 2 June, 1969, in Vietnam."  A clinical note dated in July 2002 reflects a diagnosis of herniated discs, with "neck and back pain."  An August 2002 treatment records contains a report of "neck pain for a long time."  In June 2008, the Veteran reported right shoulder pain.  He has attributed his low back, neck and shoulder pain to the event in service during which he sustained a fragment wound of the right flank, or, alternatively, to the scarring resulting from that wound.  

The Veteran's service treatment records reflect that he sustained a superficial fragment injury on June 2, 1969, in Vietnam.  He is competent to report the presence of low back, neck and right shoulder pain since his in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Despite the evidence pertinent to current disability and in-service incurrence of the disorders, the Veteran has not been afforded VA examinations of his low back, neck, or right shoulder.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination of the Veteran's low back, neck and right shoulder should be scheduled.

Finally, the Board notes that post-service treatment records from the Kansas City (Missouri) VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated April 2009.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Kansas City VAMC and request that all records of the Veteran's treatment at that facility since April 2009 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the aforementioned development has been completed, schedule an examination of the Veteran to determine the nature of any low back, neck and right shoulder disorder(s).  The claims folder and a copy of this remand should be provided to the examiner.  All clinically indicated tests and studies should be conducted.  

The examiner should provide a diagnosis for each low back, neck and right shoulder disability found.  He/she should then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset during the Veteran's period of active service, or, alternatively, whether it was caused or made worse by a service-connected disability, including residuals of a superficial shell fragment wound of the right flank.  (The examiner is advised that the Veteran is competent to report low back, neck and shoulder pain and/or an injury to the these areas during and since service.)  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  In addition, for any low back disability found, the examiner is asked to determine whether it is related to the May 1970 finding of a lumbar strain.  

If the examiner determines that he/she cannot provide an opinion on any issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, readjudicate the service connection issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


